Exhibit 10.21

 

PERFORMANCE VESTING SHARE AGREEMENT

 

THIS PERFORMANCE VESTING SHARE AGREEMENT (this “Agreement”) is made effective
January 3, 2006 (the “Grant Date”), by and between DIGIMARC CORPORATION, a
Delaware corporation (the “Company”) and
                                           (“Executive”). In connection with his
services as                                       , the Company desires to grant
Executive a performance vesting share award of                           shares
of the Company’s common stock.

 


1.                                      GRANT OF PERFORMANCE VESTING SHARES. THE
COMPANY HEREBY GRANTS TO EXECUTIVE AS OF THE GRANT DATE, A PERFORMANCE VESTING
SHARE AWARD OF                                    SHARES OF THE COMPANY’S COMMON
STOCK (THE “SHARES”) PURSUANT TO THE TERMS AND CONDITIONS CONTAINED IN THIS
AGREEMENT AND THE TERMS AND CONDITIONS OF THE COMPANY’S RESTATED 1999 STOCK
INCENTIVE PLAN (THE “1999 PLAN”), SUBJECT TO THE VESTING RULES SET FORTH IN
SECTION 2 BELOW.


 


2.                                      VESTING OF THE SHARES.


 


2.1                               PERFORMANCE CONDITION AND RELEASE DATE.
SUBJECT TO THE TERMS OF THIS AGREEMENT, IF THE CLOSING PRICE OF THE COMPANY’S
COMMON STOCK IS AT LEAST $15 FOR MORE THAN 30 CONSECUTIVE CALENDAR DAYS DURING
THE PERIOD THAT BEGINS ON THE GRANT DATE AND ENDS ON THE THIRD ANNIVERSARY OF
THE GRANT DATE (THE “PERFORMANCE CONDITION”), THEN THE SHARES SHALL VEST AND NO
LONGER BE SUBJECT TO FORFEITURE ON THE DATE ON WHICH THE PERFORMANCE CONDITION
IS SATISFIED (THE “RELEASE DATE”). ALL RIGHTS TO PERFORMANCE VESTING SHARES ARE
CONTINGENT ON EXECUTIVE REMAINING CONTINUOUSLY EMPLOYED BY THE COMPANY, OR ANY
PARENT OR SUBSIDIARY OF THE COMPANY, FROM THE GRANT DATE THROUGH THE RELEASE
DATE.


 


2.2                               TERMINATION WITHOUT CAUSE PRIOR TO RELEASE
DATE. IN THE EVENT OF TERMINATION BY THE COMPANY OF EXECUTIVE’S EMPLOYMENT
WITHOUT “CAUSE” (AS DEFINED BELOW) PRIOR TO THE EARLIER OF THE THIRD ANNIVERSARY
OF THE GRANT DATE (THE “EXPIRATION DATE”) AND THE RELEASE DATE, THE SHARES SHALL
BE FULLY VESTED AND THE FORFEITURE RESTRICTION SHALL LAPSE AS OF THE DATE OF
TERMINATION OF EMPLOYMENT BY THE COMPANY.


 


2.3                               TERMINATION DUE TO DEATH OR DISABILITY. IN THE
EVENT OF TERMINATION OF EXECUTIVE’S EMPLOYMENT DUE TO EXECUTIVE’S DEATH OR
“DISABILITY” (AS DEFINED IN THE 1999 PLAN) PRIOR TO THE EARLIER OF THE
EXPIRATION DATE AND THE RELEASE DATE, THE SHARES SHALL BE FULLY VESTED AND THE
FORFEITURE RESTRICTION SHALL LAPSE AS OF THE DATE OF EXECUTIVE’S DEATH OR
DISABILITY.


 


2.4                               RESIGNATION FOR GOOD REASON FOLLOWING A CHANGE
IN CONTROL. IN THE EVENT THERE IS A “CHANGE IN CONTROL” OF THE COMPANY (AS
DEFINED BELOW) PRIOR TO THE EARLIER OF THE EXPIRATION DATE AND THE RELEASE DATE
AND AS A CONSEQUENCE OF SUCH CHANGE IN CONTROL, EXECUTIVE RESIGNS FOR “GOOD
REASON” (AS DEFINED BELOW) PRIOR TO THE EARLIER OF THE EXPIRATION DATE AND THE
RELEASE DATE, THE SHARES SHALL BE FULLY VESTED AND THE FORFEITURE RESTRICTION
SHALL LAPSE AS OF THE DATE OF EXECUTIVE’S RESIGNATION FOR GOOD REASON.

 

1

--------------------------------------------------------------------------------


 


2.5                               TERMINATION FOR OTHER REASONS. IN THE EVENT
THAT EXECUTIVE’S EMPLOYMENT TERMINATES PRIOR TO THE EARLIER OF THE EXPIRATION
DATE AND THE RELEASE DATE FOR ANY REASON OTHER THAN THOSE SPECIFIED IN SECTIONS
2.2, 2.3, AND 2.4 ABOVE, INCLUDING TERMINATION VOLUNTARILY BY EXECUTIVE OR BY
THE COMPANY FOR CAUSE, THE SHARES SHALL IMMEDIATELY BE FORFEITED BY EXECUTIVE
WITHOUT PAYMENT OF ANY FURTHER CONSIDERATION TO EXECUTIVE.


 


2.6                               CERTAIN DEFINITIONS.


 

(a)                                  “Cause.”  For purposes of this Section 2,
“Cause” shall mean: (i) a willful act of embezzlement, fraud, or dishonesty by
Executive, which is materially injurious to the Company; (ii) Executive’s
continued violation of his obligation to perform the duties and responsibilities
normally required of an executive, which are willful or grossly negligent, after
Executive has been given written notice from the Company’s Board of Directors
describing his violations and has failed to cure or commence to cure such
violations within thirty (30) days; or (iii) Executive’s conviction of, or plea
of nolo contendere to, a felony which the Board of Directors reasonably believes
has had or will have a material detrimental effect on the Company’s reputation
or business.

 

(b)                                 “Good Reason.”  For purposes of this
Section 2, “Good Reason” shall mean a resignation by Executive of his employment
with the Company, or any parent or subsidiary of the Company, as a result of any
of the following:

 

(i)  a meaningful and detrimental alteration of his position, his title, or the
nature or status of his responsibilities (including his reporting
responsibilities) from those in effect immediately prior to the Change in
Control.

 

(ii)  a reduction by the Company in Executive’s annual base salary as in effect
immediately prior to the Change in Control or as the same may be increased from
time to time thereafter;

 

(iii) the relocation of the Company’s office where Executive is employed as of
the Change in Control to a location which is more than seventy-five (75) miles
away from such office, or a requirement that Executive be based more than
seventy-five (75) miles away from his Company office as of the Change in
Control.

 

(c)                                  “Change in Control.”  For purposes of this
Section 2, “Change of Control” means the direct or indirect acquisition by any
person or related group of persons (other than an acquisition from or by the
Company or by a Company-sponsored employee benefit plan or by a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities Exchange Act of 1934) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities pursuant to a tender or exchange offer made directly to the Company’s
stockholders, which a majority of the Company’s Board of Directors who are not
affiliated with the offeror do not recommend such stockholders accept.

 


3.                                      RESTRICTION ON TRANSFER. EXECUTIVE SHALL
NOT SELL, TRANSFER, PLEDGE, HYPOTHECATE, OR OTHERWISE DISPOSE OF ANY SHARES
PRIOR TO THE RELEASE DATE.

 

2

--------------------------------------------------------------------------------


 


4.                                      ESCROW OF SHARES. PROMPTLY AFTER THE
EXECUTION OF THIS AGREEMENT, THE COMPANY SHALL CAUSE THE TRANSFER AGENT FOR THE
COMPANY’S COMMON STOCK TO MAKE A BOOK ENTRY RECORD, SHOWING OWNERSHIP FOR THE
SHARES IN THE NAME OF EXECUTIVE SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT. THE SHARES SHALL BE ISSUED FROM COMMON STOCK RESERVED FOR ISSUANCE
PURSUANT TO THE 1999 PLAN AS GRANTED UNDER SUCH PLAN. SUBJECT TO THE TERMS
HEREOF, EXECUTIVE SHALL HAVE ALL RIGHTS OF A SHAREHOLDER WITH RESPECT TO THE
SHARES WHILE THEY ARE HELD IN ESCROW, INCLUDING WITHOUT LIMITATION THE RIGHT TO
VOTE THE SHARES AND RECEIVE ANY CASH DIVIDENDS DECLARED THEREON. IF, FROM TIME
TO TIME PRIOR TO THE EARLIER OF THE EXPIRATION DATE AND THE RELEASE DATE, THERE
IS (A) ANY STOCK DIVIDEND, STOCK SPLIT, OR OTHER CHANGE IN THE SHARES, OR
(B) ANY MERGER OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR OTHER
ACQUISITION OF THE COMPANY, ANY AND ALL NEW, SUBSTITUTED, OR ADDITIONAL
SECURITIES TO WHICH EXECUTIVE IS ENTITLED BY REASON OF HIS OWNERSHIP OF THE
SHARES SHALL BE HELD ON HIS BEHALF BY THE COMPANY’S TRANSFER AGENT AND INCLUDED
THEREAFTER AS “SHARES” FOR PURPOSES OF THIS AGREEMENT AND THE FORFEITURE
RESTRICTION. A CERTIFICATE FOR THE SHARES GRANTED PURSUANT TO THIS AGREEMENT
WILL BE ISSUED TO EXECUTIVE FOLLOWING THE RELEASE DATE, OR, AT EXECUTIVE’S
ELECTION, SUCH SHARES MAY BE TRANSFERRED IN BOOK-ENTRY FORM TO EXECUTIVE’S
BROKERAGE ACCOUNT (SUBJECT TO ANY ADJUSTMENT MADE THEREIN TO WITHHOLD SHARES TO
PAY TAXES AS PROVIDED IN SECTION 5.2 BELOW).


 


5.                                      TAX CONSEQUENCES.


 


5.1                               SECTION 83(B) ELECTION. EXECUTIVE UNDERSTANDS
THAT HE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR HIS OWN TAX LIABILITY
THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EXECUTIVE UNDERSTANDS THAT SECTION 83 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”) TAXES AS ORDINARY INCOME THE FAIR MARKET VALUE OF THE
SHARES AS OF THE DATE THE SHARES VEST AND THE FORFEITURE RESTRICTION ON THE
SHARES LAPSES. EXECUTIVE UNDERSTANDS THAT HE MAY ELECT TO BE TAXED AT THE TIME
THE SHARES ARE GRANTED RATHER THAN WHEN THE SHARES VEST AND THE FORFEITURE
RESTRICTION LAPSES BY FILING AN ELECTION UNDER SECTION 83(B) OF THE CODE WITH
THE INTERNAL REVENUE SERVICE WITHIN 30 DAYS FROM THE GRANT DATE. EXECUTIVE
UNDERSTANDS THAT FAILURE TO FILE SUCH AN ELECTION IN A TIMELY MANNER MAY RESULT
IN ADVERSE TAX CONSEQUENCES FOR EXECUTIVE; PROVIDED, HOWEVER, THAT IF THE
ELECTION IS TIMELY FILED WITH THE IRS, EXECUTIVE WILL BE RESPONSIBLE FOR THE
INCOME TAXES DUE ON THE FAIR MARKET VALUE OF THE SHARES DETERMINED AS OF THE
DATE OF THIS AGREEMENT. THE TAX PAYMENTS TO THE IRS IN CONNECTION WITH AN
83(B) ELECTION CANNOT BE RECOVERED IF THE SHARES LATER FAIL TO VEST AND ARE
FORFEITED. EXECUTIVE FURTHER UNDERSTANDS THAT AN ADDITIONAL COPY OF SUCH
ELECTION FORM SHOULD BE FILED WITH HIS FEDERAL INCOME TAX RETURN FOR THE
CALENDAR YEAR IN WHICH THE GRANT DATE FALLS. EXECUTIVE ACKNOWLEDGES THAT THE
FOREGOING IS ONLY A SUMMARY OF THE EFFECT OF UNITED STATES FEDERAL INCOME
TAXATION WITH RESPECT TO THE GRANT OF THE SHARES HEREUNDER AND DOES NOT PURPORT
TO BE COMPLETE. EXECUTIVE FURTHER ACKNOWLEDGES THAT THE COMPANY HAS DIRECTED
EXECUTIVE TO SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE
CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE, OR FOREIGN COUNTRY IN
WHICH EXECUTIVE MAY RESIDE, AND THE TAX CONSEQUENCES OF EXECUTIVE’S DEATH.
EXECUTIVE AGREES THAT HE WILL EXECUTE AND DELIVER TO THE COMPANY WITH THIS
EXECUTED AGREEMENT A COPY OF THE SECTION 83(B) ELECTION SET FORTH ON THE
ATTACHED EXHIBIT A IF EXECUTIVE DESIRES TO MAKE SUCH AN ELECTION WITHIN THIRTY
DAYS FROM THE DATE OF THIS AGREEMENT.


 


5.2                               WITHHOLDING. THE COMPANY SHALL BE REQUIRED TO
WITHHOLD THE AMOUNT OF TAXES REQUIRED TO SATISFY ANY APPLICABLE FEDERAL, STATE,
AND LOCAL TAX WITHHOLDING OBLIGATIONS ARISING FROM EITHER (A) EXECUTIVE’S
SECTION 83(B) ELECTION, OR (B) THE LAPSE OF RESTRICTIONS ON THE

 

3

--------------------------------------------------------------------------------


 


SHARES. EXECUTIVE SHALL SATISFY ANY SUCH TAX OBLIGATION IN CASH OR BY DIRECTING
THE COMPANY TO WITHHOLD FROM THE SHARES ISSUED TO EXECUTIVE AS A RESULT OF THE
LAPSE OF THE RESTRICTIONS ON THE SHARES THE NUMBER OF WHOLE SHARES OF THE
COMPANY’S COMMON STOCK REQUIRED TO SATISFY SUCH TAX OBLIGATION, THE NUMBER TO BE
DETERMINED BY THE FAIR MARKET VALUE OF THE SHARES ON THE DATE OF THE LAPSE OF
THE RESTRICTIONS ON THE SHARES. IF EXECUTIVE ELECTS TO WITHHOLD SHARES OF THE
COMPANY’S COMMON STOCK TO SATISFY ANY SUCH TAX OBLIGATION, EXECUTIVE SHALL PAY
IN CASH ANY OBLIGATION THAT REMAINS AFTER THE APPLICATION OF WHOLE SHARES THAT
IS LESS THAN THE VALUE OF A WHOLE SHARE. IT IS UNDERSTOOD THAT IF EXECUTIVE
MAKES AN 83(B) ELECTION (WHICH CAN ONLY BE MADE WITHIN THIRTY DAYS FROM THE DATE
OF THIS AGREEMENT), EXECUTIVE CANNOT SATISFY THE TAX OBLIGATION BY DIRECTING THE
COMPANY TO WITHHOLD FROM THE SHARES SINCE NONE OF THE SHARES WILL BE VESTED AT
THE TIME OF SUCH ELECTION.


 


6.                                      REPRESENTATIONS BY EXECUTIVE. EXECUTIVE
REPRESENTS THAT THE SHARES ARE BEING ACQUIRED FOR INVESTMENT AND THAT EXECUTIVE
HAS NO PRESENT INTENTION TO TRANSFER, SELL, OR OTHERWISE DISPOSE OF THE SHARES,
EXCEPT IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS, AND THE PARTIES AGREE THAT
THE SHARES ARE BEING ACQUIRED IN ACCORDANCE WITH AND SUBJECT TO THE TERMS,
PROVISIONS, AND CONDITIONS OF THIS AGREEMENT.


 


7.                                      GENERAL PROVISIONS.


 


7.1                               THIS AGREEMENT AND THE 1999 PLAN REPRESENT THE
ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AS TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS, WHETHER WRITTEN OR
ORAL.


 


7.2                               SUBJECT TO THE LIMITATIONS CONTAINED IN THIS
AGREEMENT, ALL TERMS AND CONDITIONS OF THE 1999 PLAN ARE INCORPORATED IN THIS
AGREEMENT AND MADE PART OF THIS AGREEMENT AS IF STATED HEREIN.


 


7.3                               NEITHER THIS AGREEMENT NOR THE ISSUANCE OF ANY
OF THE SHARES SHALL CONFER ON EXECUTIVE ANY RIGHT WITH RESPECT TO CONTINUANCE OF
EMPLOYMENT OR OTHER SERVICE WITH THE COMPANY, OR ANY PARENT OR SUBSIDIARY OF THE
COMPANY, NOR SHALL THEY INTERFERE IN ANY WAY WITH ANY RIGHT THE COMPANY, OR ANY
PARENT OR SUBSIDIARY OF THE COMPANY, WOULD OTHERWISE HAVE TO TERMINATE OR MODIFY
THE TERMS OF EXECUTIVE’S EMPLOYMENT OR OTHER SERVICE AT ANY TIME.


 


7.4                               THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF OREGON WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PRINCIPLES.


 


7.5                               NO WAIVER, ALTERATION, OR MODIFICATION OF ANY
OF THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING, UNLESS IN WRITING AND
SIGNED BY DULY AUTHORIZED REPRESENTATIVES OF THE PARTIES HERETO. THIS AGREEMENT
SHALL BE BINDING ON, AND SHALL INURE TO THE BENEFIT OF, THE PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


 


7.6                               THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


 

The parties have duly executed this Agreement effective as of the date first set
forth above.

 

4

--------------------------------------------------------------------------------


 

The Company:

 

DIGIMARC CORPORATION

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Executive:

 

 

 

 

Printed Name:

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SECTION 83(b) ELECTION

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income for the current
taxable year, the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below:

 

1.                                       The name, address, taxpayer
identification number and taxable year of the undersigned are as follows:

 

Name of Taxpayer:

 

 

Name of Spouse:

 

 

Address:

 

 

 

 

 

Identification No. of Taxpayer:

 

 

Identification No. of Spouse:

 

 

Taxable Year:

 

 

 

2.                                       The property with respect to which the
election is made is described as follows:

 

 shares of the Common Stock (the “Shares”) of Digimarc Corporation, a Delaware
corporation (the “Company”).

 

3.                                       The date on which the property was
transferred is: January 3, 2006.

 

4.                                       The property is subject to the
following restrictions:

 

The Shares will be forfeited to the Company for no consideration if the
performance vesting condition is not met or taxpayer’s employment terminates
under certain circumstances before January 3, 2009.

 

5.                                       The fair market value at the time of
transfer, determined without regard to any restriction other than a restriction
which by its terms will never lapse, of such property is:
$                                                .

 

6.                                       The amount (if any) paid for such
property is: $0.00.

 

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property. The
undersigned understands that the foregoing election may not be revoked except
with the consent of the Commissioner.

 

 

 

Date

 

 

Taxpayer Name:

 

 

 

 

 

 

 

Date

 

 

Spouse Name:

 

 

 

 

6

--------------------------------------------------------------------------------